Motion Granted and Order filed June 7, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00145-CV
                                     ____________

                     IN RE CYPRESS TEXAS LLOYDS, Relator



                                  ORIGINAL PROCEEDING
                                   WRIT OF MANDAMUS
                                   268th District Court
                                 Fort Bend County, Texas
                          Trial Court Cause No. 09-DCV-176764


                         ABATEMENT                    ORDER

       Relator, Cypress Texas Lloyds, filed a petition for writ of mandamus in this Court.
See Tex. Govt Code Ann. ' 22.221. Relator asked this Court to order The Honorable Brady
G. Elliott, Judge of the 268th District Court, Fort Bend County, Texas, to set aside his order
dated February 10, 2012, entered in trial court cause number 09-DCV-176764, styled
Jacqueline Joffrion nad Gerald Joffrion v. Cypress Texas Lloyds, Crawford & Company,
Johnny Hall, Dewitt Miller, Gregory Nance, Jasper Seale, and James D. Warren.

       The Texas Multidistrict Litigation Panel has transferred the underlying case and
appointed the Honorable Mike Miller, Judge of the 11th District Court, Harris County,
Texas, as the pretrial judge. Relator has filed a motion to abate pending reconsideration of
the order at issue in this proceeding by Judge Miller.

       The motion is GRANTED. See, e.g., In re Mylan, Inc., No. 09-09-00186-CV,
2009 WL 2750095, at *1-2 (Tex. App.—Beaumont Aug. 31, 2009, orig. proceeding) (per
curiam). We therefore abate this mandamus proceeding for the Honorable Mike Miller to
reconsider the decision regarding relator's request for relief. This mandamus proceeding
is abated for a period of thirty days from the date of this order, at which time the Honorable
Mike Miller, presiding Judge of the 11th District Court, Harris County, Texas, shall advise
the Court of the action taken on relator's request. The Court will then consider a motion to
reinstate or dismiss this proceeding, as appropriate.
       It is so ORDERED.

                                           PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish.




                                              2